This opinion is subject to revision before final
                   publication in the Pacific Reporter.

                               2013 UT 37

                                 IN THE
      SUPREME COURT OF THE STATE OF UTAH
                           ———————
                           STATE OF UTAH,
                        Plaintiff and Petitioner,
                                    v.
                   WADE GARRETT MAUGHAN,
                    Defendant and Respondent.
                         ———————
                           No. 20120524
                        Filed June 25, 2013
                         ———————
            On Certiorari to the Utah Court of Appeals
                         ———————
                First District, Brigham City Dep’t
                 The Honorable Kevin K. Allen
                          No. 091100106
                         ———————
                             Attorneys:
 John E. Swallow, Att’y Gen., Christopher D. Ballard, Asst. Att’y
               Gen., Salt Lake City, for petitioner
       Richard P. Mauro, Salt Lake City, for respondent
                       ———————
    JUSTICE LEE authored the opinion of the Court, in which
   CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
          JUSTICE DURHAM, and JUSTICE PARRISH joined.
                       ———————

 JUSTICE LEE, opinion of the Court:
  ¶1 Wade Maughan confessed to helping Glenn Griffin commit
murder. After being granted use immunity, Maughan was called
as a witness at Griffin’s murder trial. Maughan refused to testify
and was charged with obstruction of justice.
  ¶2 At the preliminary hearing on that charge, the magistrate
declined to bind Maughan over for trial, concluding that the State
had failed to present evidence of the specific intent required by
the obstruction of justice statute. The State appealed, and the court
of appeals affirmed. We now reverse. Expounding on our recent
                       STATE v. MAUGHAN
                      Opinion of the Court

opinions clarifying the standard that governs the bindover deci-
sion on a preliminary hearing, we find that the evidence was suf-
ficient to bind Maughan over for trial for obstruction of justice.
                                 I
  ¶3 Brad Perry was murdered in 1984, but his case went un-
solved for many years. In 2005, investigators became convinced
that Glenn Griffin had been involved in the murder, based on
DNA evidence. Law enforcement authorities began attempting to
piece together the circumstances surrounding the murder.
  ¶4 As part of this process, they interviewed some of Griffin’s
friends, including defendant Wade Maughan. Maughan ultimate-
ly confessed to helping Griffin commit the murder, and the State
charged both Griffin and Maughan with the crime.
  ¶5 The State determined to prosecute Griffin first, and sought
to have Maughan testify against Griffin at his trial. Anticipating
that Maughan would invoke his privilege against self incrimina-
tion and refuse to testify, the State offered him use immunity un-
der Utah Code section 77-22b-1.
  ¶6 Maughan objected, citing concerns with the constitutionali-
ty of the Utah Immunity Act and with the scope of the protection
afforded him under the Act. The district judge in the Griffin case
overruled these objections, issuing an order compelling Maughan
to testify. The order warned that a failure to comply might result
in an order of contempt or prosecution for obstruction of justice.
  ¶7 Maughan again refused to testify. And he remained silent
even after the court issued a series of subsequent orders reiterat-
ing its initial one. The State charged him with three counts of ob-
struction of justice under Utah Code section 76-8-306.
  ¶8 After a preliminary hearing, the magistrate judge refused
to bind Maughan over for trial and dismissed the obstruction
charges.1 It did so on the basis of a finding that the State had
failed to present ―any evidence‖ that Maughan had acted with the
specific intent required by the obstruction of justice statute—



 1  In so ruling, the magistrate also determined that Maughan
could be charged with only a single count of obstruction. The
State did not appeal this portion of the ruling.

                                2
                         Cite as: 2013 UT 37
                        Opinion of the Court

―intent to hinder, delay, or prevent the . . . prosecution, convic-
tion, or punishment of any person.‖ UTAH CODE § 76-8-306(1).
  ¶9 Observing that Maughan had initially cooperated with law
enforcement authorities prior to being charged with murder, the
court concluded that Maughan’s intent in refusing to testify was
―to protect his Fifth Amendment and Utah Constitutional rights.‖
Specifically, the magistrate found that ―[a]ll the facts . . . support
the inference that, notwithstanding the use immunity, Maughan
still feared that his constitutional rights needed to be protected,‖
such that the ―only reasonable inference‖ was that Maughan had
―refused to testify in order to protect his interests against the
prosecution of himself for murder.‖
  ¶10 The State appealed, and the court of appeals affirmed. See
State v. Maughan, 2012 UT App 121, ¶ 21, 276 P.3d 1258. As a
threshold matter, the court of appeals disagreed with the magis-
trate’s assessment that there were ―no facts in evidence to suggest
that [Maughan] had any intent to hinder . . . Griffin’s prosecu-
tion,‖ noting that evidence of a ―prior friendship‖ between them
―suggest[ed] a motive for so acting.‖ Id. ¶ 16 (first alteration in
original) (internal quotation marks omitted).2 But the court none-

 2   The court explained the inference supported by this evidence:
        Maughan’s early statement to police indicated that he
        had information pertinent to Griffin’s prosecution, he
        was ordered by the court to be interviewed by the po-
        lice and to testify at Griffin’s trial, and he was given
        use immunity to protect him from the potentially
        harmful effects of complying with such orders. He
        then refused to cooperate with investigators or to tes-
        tify, and the natural consequence of his refusal was to
        hinder Griffin’s prosecution by withholding what he
        knew about the circumstances of the murder. Fur-
        thermore, his prior friendship with Griffin suggests a
        motive for so acting. This evidence thus arguably
        supports an inference that Maughan possessed the
        specific intent to accomplish the consequence of his
        actions, i.e., hindering Griffin’s prosecution.
State v. Maughan, 2012 UT App 121, ¶ 16, 276 P.3d 1258.



                                  3
                         STATE v. MAUGHAN
                        Opinion of the Court

theless determined that the State had failed to advance sufficient
evidence of intent to obstruct. Id. ¶ 19.
  ¶11 The court of appeals concluded that the evidence strongly
supported the contrary inference that Maughan had refused to
testify based on his ―strong[] focus[] on his own self-interest and
self-preservation‖—since ―at virtually every procedural juncture
of the case, Maughan expressed strong distrust that the grant of
immunity would fully protect him from all possible consequences
of any further statements made about his involvement in the
murder.‖ Id. ¶ 17. Thus, while ―the State’s inference [was] perhaps
plausible‖ since ―some portion of the evidence [was] arguably ca-
pable of supporting the State’s asserted inference,‖ the court de-
termined that the inference was ―speculative‖ because it was
―contradicted and overwhelmed in light of the totality of the evi-
dence.‖ Id. ¶ 18. And since this determination purportedly left
―only [one] reasonable inference‖—that ―Maughan acted with the
intent to protect himself‖—the court of appeals affirmed. Id.
¶¶ 18, 21 (emphasis omitted).
  ¶12 The State filed a petition for certiorari, which we granted.
We apply a de novo standard of review in assessing the court of
appeals’ decision, recognizing that the correctness of its decision
turns in part on whether it applied an appropriate standard of re-
view in affirming the magistrate’s decision, and that a magis-
trate’s bindover decision is a mixed determination that is entitled
to some limited deference. See State v. Ramirez, 2012 UT 59, ¶ 7,
289 P.3d 444.
                                   II
  ¶13 Maughan was charged with obstruction of justice for con-
cealing unprivileged information concerning a criminal offense in
contravention of an order to provide it. UTAH CODE § 76-8-
306(1)(i). In Utah this is a crime of specific intent. It requires proof
of ―intent to hinder, delay, or prevent the investigation, apprehen-
sion, prosecution, conviction, or punishment of any person re-
garding conduct that constitutes a criminal offense.‖ Id. § 76-8-
306(1). The question before us is whether the State presented
enough evidence of specific intent to bind Maughan over for trial.
We find that it did, and reverse the court of appeals’ contrary con-
clusion. In so doing, we agree with the court of appeals that there
was some evidence sustaining an inference of intent to hinder


                                   4
                         Cite as: 2013 UT 37
                        Opinion of the Court

Griffin’s prosecution, but find no room in the liberal bindover
standard for second-guessing the reasonableness of that inference.
   ¶14 To bind a defendant over for trial, the prosecution is re-
quired only to ―produce believable evidence of all the elements of
the crime charged,‖ State v. Clark, 2001 UT 9, ¶ 15, 20 P.3d 300 (in-
ternal quotation marks omitted), or, in other words, ―evidence
sufficient to support a reasonable belief that the defendant com-
mitted the charged crime,‖ Ramirez, 2012 UT 59, ¶ 9, 289 P.3d 444
(internal quotation marks omitted). The magistrate, moreover,
must ―view all evidence in the light most favorable to the prosecu-
tion and must draw all reasonable inferences in favor of the pros-
ecution.‖ Clark, 2001 UT 9, ¶ 10 (internal quotation marks omit-
ted). This is a lenient standard. An inference is reasonable unless
it falls ―to a level of inconsistency or incredibility that no reasona-
ble jury could accept it.‖ Ramirez, 2012 UT 59, ¶ 14 (internal quota-
tion marks omitted).
  ¶15 We conclude that the State satisfied this standard here. It
carried its burden of producing believable evidence that Maughan
had been Griffin’s friend and thus may have sought to prevent his
conviction. Such evidence provided some indication that
Maughan had a motive to prevent Griffin’s prosecution and con-
viction. And because evidence of motive is often employed cir-
cumstantially to establish specific intent, see State v. Smith, 728
P.2d 1014, 1016 (Utah 1986) (―Proof of guilty knowledge, like
proof of intent, is usually circumstantial . . . . Evidence of motive
is generally relevant circumstantial evidence of state of mind.‖),3
the evidence of a friendship between Maughan and Griffin sup-



 3  See also State v. James, 819 P.2d 781, 789, 792 (Utah 1991) (―It is
well established that intent can be proven by circumstantial evi-
dence. Indeed, unless a confession is made by the defendant con-
cerning intent, or unless the court is somehow able to open the
mind of the defendant to examine his motivations, intent is of ne-
cessity proven by circumstantial evidence. . . . [T]he jury could in-
fer that defendant was not caring in his attitude toward the child
and that he viewed the child as an obstacle to his happiness . . . .
This could reasonably have been viewed by the jury as sufficient
evidence of a motive to do away with the child and used to infer
defendant’s intent to do so.‖).

                                  5
                        STATE v. MAUGHAN
                       Opinion of the Court

ported a reasonable inference that Maughan wished to impede
Griffin’s prosecution.4
  ¶16 The court of appeals acknowledged this inference as ―plau-
sible‖—and noted that the logical ―path‖ to it was ―simple‖—but
nonetheless rejected it as ―contradicted and overwhelmed‖ by ev-
idence of the contrary inference that Maughan was ―intensely ab-
sorbed‖ in protecting his rights in defending against the murder
charge against him. State v. Maughan, 2012 UT App 121, ¶¶ 16–18,
276 P.3d 1258. In so doing, however, the court of appeals over-
stepped the bounds of the liberal bindover standard. It rendered
its own assessment of the most reasonable inference to be drawn
from the evidence instead of asking whether the evidence could
reasonably sustain the inference proposed by the prosecution.
  ¶17 It may be ―reasonable to infer that Maughan was intensely
absorbed . . . in doing everything necessary and possible to defend
against the capital murder charge.‖ Id. ¶ 17. And it may be argua-
ble that the ―totality of the evidence‖ even weighs in favor of the
conclusion that ―Maughan acted with the intent to protect him-
self.‖ Id. ¶ 18. But our bindover standard does not call for an eval-
uation of the totality of the evidence in search of the most reason-
able inference to be drawn therefrom. It instead asks only whether
the evidence could support a reasonable jury’s decision to convict,
through a lens that ―view[s] all evidence in the light most favora-
ble to the prosecution.‖ Clark, 2001 UT 9, ¶ 10 (internal quotation
marks omitted).


 4  Maughan attacks this inference on preservation grounds, as-
serting that ―[t]here was no evidence presented to the magistrate
that Mr. Maughan’s motive in not answering questions was to
protect Glenn Griffin.‖ We disagree. The State referred to
Maughan’s ―connection with Glenn Griffin‖ in arguing that it had
satisfied its burden of demonstrating intent. And the State sup-
ported this argument with the transcript of Maughan’s confession.
This transcript was introduced as an exhibit before the magistrate,
and he ultimately ―reviewed‖ and ―considered‖ it in reaching his
decision. It reveals that Maughan had admitted he ―was close
friends with Glen[n] [Griffin]‖ and that he may have blocked the
events of the murder out of his mind ―to keep Glen[n] [Griffin]
from getting in more trouble‖ because ―you want to try to help
your friends the best you can.‖

                                 6
                        Cite as: 2013 UT 37
                       Opinion of the Court

  ¶18 Under this standard, we see no way to dismiss the infer-
ence proposed by the prosecution as ―simply speculative.‖
Maughan, 2012 UT App 121, ¶ 18. The court of appeals did so
based on the ample support for a contrary inference that it found
in the record. Because Maughan consistently ―expressed strong
distrust that the grant of immunity would fully protect him,‖ and
did so ―at virtually every procedural juncture of the case,‖ the
court of appeals deemed the ―totality of the evidence‖ to sustain
only one reasonable inference. Id. ¶¶ 17–18. The conclusion does
not follow from the premise, however.
  ¶19 First, the defense’s view of the evidence is not obviously
the more reasonable one. The immunity afforded Maughan by the
State broadly foreclosed any use of his testimony ―in any criminal
or quasi-criminal‖ proceeding. UTAH CODE § 77-22b-1(2). And this
protection extended to ―any information directly or indirectly de-
rived from th[at] testimony.‖ Id. A jury could accordingly dis-
count Maughan’s professed ―distrust‖ as mere pretext—as cover
for his true motive of protecting his friend.5 And such a finding
would turn the court of appeals’ assessment of the parties’ pro-
posed inferences on its head, deeming the State’s more reasonable
and dismissing Maughan’s as unfounded.
  ¶20 Second, it would also be open to the jury to accept both of
the parties’ positions. We do not, in other words, view the State’s
and Maughan’s proposed inferences as mutually exclusive.
Maughan could have acted both to protect himself against prose-
cution and to hinder Griffin’s conviction. And a jury finding that
he did would be enough to sustain a conviction on obstruction of
justice, as even a mixed motive would still encompass a finding of
specific intent to obstruct. See UTAH CODE § 76-8-306(1) (obstruc-



 5  That is not to say it would necessarily do so. The immunity
grant was broad, but—as Maughan points out—it did not afford
him absolute protection, as it did ―not extend to prosecution or
punishment for perjury or to giving a false statement in connec-
tion with any testimony.‖ UTAH CODE § 77-22b-1(2). Thus, despite
the immunity grant, a reasonable jury might believe Maughan’s
assertion that he acted only to protect his self-interest. This, how-
ever, does not foreclose bindover, which requires that all reasona-
ble inferences be drawn in favor of the prosecution. See supra ¶ 14.

                                 7
                        STATE v. MAUGHAN
                       Opinion of the Court

tion of justice defined to encompass obstructive acts ―with intent
to hinder, delay, or prevent‖ prosecution).
  ¶21 Reasonable minds could differ on the factual matters before
us. Perhaps a jury would ultimately agree with Maughan, con-
cluding that ―the only reasonable inference to be drawn from the
totality of the evidence is that Maughan acted in his own self-
interest‖ and not to hinder the prosecution of his friend Griffin.
Maughan, 2012 UT App 121, ¶ 20. But in our view the magistrate
and the court of appeals jumped the gun in rendering their own
assessment of these issues. See Ramirez, 2012 UT 59, ¶ 10 (explain-
ing that the assessment of whether a reasonable inference exists
―does not encompass an assessment of whether such inference is
more plausible than an alternative that cuts in favor of the de-
fense‖ since ―[t]hat is a matter of factfinding, which is left for the
jury at trial‖). We accordingly reverse and remand with a man-
date to bind Maughan over for trial on a single count of obstruc-
tion of justice. See id. ¶ 17.
                               ——————




                                  8